Citation Nr: 1040971	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  04-41 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an overpayment of compensation benefits due to a change 
in marital status, in the calculated amount of $2,999, was 
properly created.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from July 1978 to July 1987.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2001 determination 
by the St. Petersburg, Florida, Regional Office (RO), which 
determined that an overpayment of VA benefits in the amount of 
$2,999.00 was made to the veteran due to change in his marital 
status.  

In August 2004, the Board remanded the case to the RO for 
procedural development.  

In April 2008, the Board remanded the case to the RO for further 
procedural development.  


FINDINGS OF FACT

1.  The Veteran married his former wife W. B. L. in September 
1987.

2.  By a rating action in December 1987, the Veteran was granted 
service connection for several disabilities; the total disability 
rating was 40 percent, effective July 23, 1987; additional 
benefits were included for a dependent spouse.  

3.  The Veteran obtained a divorce from W.B.L. in August 1995.  

4.  The Veteran continued to receive compensation benefits on 
behalf of a dependent spouse subsequent to his divorce in August 
1995.  

5.  The Veteran subsequently remarried; he married S.B. on 
November [redacted], 1996.  

6.  The Veteran did not notify the VA of his divorce or 
remarriage until November 2000.  

7.  The RO retroactively terminated payment of additional 
benefits on behalf of the previous dependent spouse effective 
September 1, 1995, and did not grant additional benefits on 
behalf of the new dependent spouse until December 1, 2000.  

8.  For the period from September 1, 1995 to December 1, 2000, 
the Veteran received dependency benefits for "W.B.L." to which he 
was not entitled because he was not married to her at that time; 
this resulted in an overpayment to the Veteran of $2,999.  

9.  VA was not solely at fault in the creation of the debt.  


CONCLUSION OF LAW

An overpayment of additional benefits on behalf of a dependent 
spouse was properly created.  38 U.S.C.A. §§ 5107, 5110, 5111, 
5112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400, 3.401, 3.500, 
3.501, 3.660 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000.

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

The VCAA duties to notify and to assist do not apply to the claim 
for relief under Chapter 53 of Title 38 of the United States 
Code, pertaining to waiver of recovery of overpayments, which 
includes the validity of the debt.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991) (challenging validity of debt); see Reyes v. 
Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 
U.S.C. § 5103(a) do not apply to chapter 53 proceedings (special 
provisions for the waiver of recovery of overpayments), citing 
Barger v. Principi, 16 Vet. App. 132 (2002)).  


II.  Factual background.

The Veteran filed an original claim for disability benefits with 
the VA in August 1987.  On the claim form, he reported that he 
was married, but he had a pending divorce.  He subsequently 
submitted a Declaration of Status of Dependents form in October 
1987, which indicated that he was divorced on September [redacted], 1987.  
He also indicated that he married W.B.L. on September [redacted], 1987.  
On the Form, it was noted that "No benefits may be granted for 
spouse or children unless this form is completed and returned as 
required by existing law."  He also provided a copy of the 
marriage certificate, dated in October 1987, showing that he and 
W.B.L. were married on September [redacted], 1987.  

By a rating action in December 1987, the RO granted service 
connection for ankylosis of the right ankle, evaluated as 20 
percent disabling, dislocation of the right middle finger 
proximal interphalangeal joint, evaluated as 10 percent 
disabling, closed head injury with headaches, evaluated as 10 
percent disabling, and left latissimus dorsi muscle defect, donor 
graft site, right soleus muscle defect, donor graft site, right 
anterior tibial muscle defect, donor graft site, right tibia and 
fibula fracture, and scars on the illium, donor graft site, each 
evaluated as 0 percent disabling.  A combined evaluated of 40 
percent was assigned effective July 23, 1987.  

By letter dated in March 1988, the Veteran was notified of the 
award; he was informed that the award was a combined evaluation 
of 40 percent.  The Veteran was informed that he may be entitled 
to additional compensation for a spouse.  

By letter dated in October 1992, the Veteran was informed that 
the compensation benefits he was receiving included an additional 
amount for his spouse and/or children.  He was also informed that 
he was responsible for reporting any changes in the number of his 
dependents.  If the number of dependents has changed, to include 
the loss or addition of a dependent, the VA would reduce or 
increase the payments accordingly.  

On a status of dependents questionnaire, dated in November 1992, 
the Veteran confirmed that he was married to W.B.L.; he noted 
that they were married on September [redacted], 1987.  

Received in June 1995 was a declaration of status of dependents 
(VA Form 21-686c), wherein the Veteran indicated that he was in 
the process of getting a divorce from W.B.L.  

By letter dated in June 19, 1995, the VA asked the Veteran to 
furnish the date of his divorce from his spouse W.B.  He was 
advised that the information was required so that proper action 
could be taken to eliminate compensation which he was receiving 
for his spouse and not create an overpayment.  

By letter dated in October 1995, the Veteran was informed that 
his disability compensation benefits had been amended, effective 
September 1, 1995.  It was noted that his award included 
additional benefits for his spouse and children.  The Veteran was 
informed that he must report any change in the number or status 
of his dependents.   He was also advised that failure to tell VA 
immediately of a dependency change will result in an overpayment 
which must be repaid.  

Received in November 2000 was a status of Dependency 
Questionnaire (VA Form 21-0538), wherein the Veteran noted that 
he was no longer married to W.B.  On that form, he noted that he 
had been married to S. since November [redacted], 1996.  

By a rating action in October 2001, the RO increased the 
evaluation for right tibia and fibula fracture from 0 percent to 
30 percent, effective November 2, 2000.  That grant resulted in a 
combined evaluation of 60 percent, effective December 1, 2000.  

By letter dated October 25, 2001, the Veteran was informed that 
his previous wife W. had been removed from his award, effective 
July 1, 1995 because he had failed to provide a divorce date from 
her.  He was also informed that before additional benefits could 
be paid for his current dependent wife S.B., he would need to 
provide additional information.  

Received in November 2001 was a copy of a dissolution of 
marriage, dated in November 1995, showing that the Veteran was 
married to W.L. on September [redacted], 1987 and they were divorced on 
August [redacted], 1995.  The Veteran also submitted a certificate of 
marriage, dated in November 1996, showing that he and S.B. were 
married on November [redacted], 1996.  

In November 2001, the RO retroactively terminated payment of 
additional benefits on behalf of the previous dependent spouse 
effective July 1, 1995, and did not grant additional benefits on 
behalf of the new dependent spouse until December 1, 2000.  He 
was also awarded compensation benefits at the 60 percent rating 
effective December 1, 2000.  This action resulted in an 
overpayment of $2,999.00  

By letter dated in November 2001, the Veteran was informed that 
he had been awarded additional benefits for his spouse and 
children.  The Veteran was advised to tell VA immediately if 
there is any change in the number of his dependents.  He was 
further advised that failure to tell VA immediately of a 
dependency change will result in an overpayment which must be 
repaid.  

The Veteran challenged the dates of the termination and 
subsequent reinstatement of benefits on behalf of a dependent 
spouse.  The Veteran indicated that he informed the VA in October 
1995 of his divorce from W.B.L.; he stated that in December 1996, 
he sent another letter to the VA with marriage certificate 
showing that he was married to S.B.  


III.  Legal analysis.

In this case, the Veteran contends that he timely notified the RO 
of his divorce from his spouse W.B. L. in June 1995 and his 
marriage to his spouse S.B. in December 1996.  In the 
alternative, the veteran contends that there should be no 
overpayment established from November 1996 to December 2000 since 
he was married during that time period.  

The law provides for the rates of disability compensation, and 
for payment of additional compensation for dependents of veterans 
who are at least 30 percent disabled.  38 U.S.C.A. §§ 1114(c), 
1115, 1134, 1135. During the period relevant to this issue, the 
Veteran had a combined evaluation for compensation of 40 percent 
disabling from July 23, 1987, 70 percent from November 2, 2000, 
and 80 percent from March 7, 2001 for his service- connected 
disabilities.  

Under 38 U.S.C.A. § 5112(b)(2), the effective date of reduction 
or discontinuance of compensation by reason of divorce of a 
dependent of a payee shall be the last day of the month in which 
such divorce occurs.  See also 38 C.F.R. § 3.501(d) (2).  

The effective date of the award of any benefit or increase by 
reason of marriage shall be the date of that event if proof is 
received by VA within a year from the date of marriage.  38 
U.S.C.A. § 5110(n). Under 38 C.F.R. § 3.401(b), the effective 
date for the award of additional compensation for a dependent is 
the latest of (1) the date of claim, which is either the date of 
his marriage, if evidence of the event is received within one 
year of the event, or the date notice is received of the 
dependent's existence, if evidence is received within one year of 
VA's request; (2) the date the dependency arises; (3) the 
effective date of the qualifying disability rating, provided 
evidence of dependency is received within one year of 
notification of such rating action; or (4) the date of 
commencement of the Veteran's award.  

Applying the foregoing regulation to the facts of the present 
case, the Board finds that overpayment of additional benefits on 
behalf of a dependent spouse was properly created.  There can be 
no dispute that the effective date of termination of additional 
benefits for W.B.L. was the date of divorce in September 1995.  
See 38 C.F.R. § 3.501(d) (2) which provides that benefits 
discontinue the last day of the month in which the divorce 
occurred.  

The only real dispute in this case is when the benefits on behalf 
of the second dependent spouse should commence.  Under the 
foregoing law and regulation, the date of benefits is not the 
date of marriage, but rather the date the VA is notified of the 
marriage.  The only exception to that rule is where notification 
is received by VA within a year of the marriage.  That exception 
does not apply in this case.  The RO properly terminated benefits 
effective September 1995, and did not reinstate dependent 
benefits until the date of receipt of notice of the remarriage 
which was received in November 2000.  Thus, the overpayment of 
additional benefits on behalf of a dependent spouse was properly 
created.  

Initially, the Board notes that there is no evidence of 
administrative error by the RO.  With respect to the Veteran's 
contentions that he had submitted earlier reports of changes in 
dependents, a search by the RO revealed no objective indication 
that such documents were of record.  In this case, there is no 
evidence beyond the Veteran's contentions that he submitted 
evidence of his August 1995 divorce or November 1996 remarriage 
to the RO at any time prior to November 2000.  

The Veteran divorced in August 1995 and remarried in November 
1996 but did not inform VA of the remarriage until November 2000.  
During the period from September 1, 1995 to November 2000 the 
Veteran received disability compensation that included an 
additional payment for a dependent spouse.  The record does not 
disclose that the veteran informed VA of his divorce and 
subsequent remarriage any earlier than the November 2000 date.  

In sum, applicable regulations specify that the Veteran was not 
entitled to additional compensation benefits on account of having 
W.B.L. as a dependent as of September 30, 1995.  He nevertheless 
received such benefits for W.B.L. until November 2000.  There is 
no persuasive evidence showing that he notified VA of, or that VA 
was otherwise aware of, his divorce from WB.L. until at least 
November 2000.  Nor is there otherwise any indication of 
administrative error on the part of VA.  Applicable regulations 
also provide that he was not entitled to additional compensation 
benefits for S.B. until at least December 2000.  Based on these 
facts, and the applicable regulations governing the effective 
date of the removal of W.B.L. from the Veteran's award, the 
overpayment at issue was properly created.  

Therefore, the debt was properly created and was properly 
calculated in the amount of $2,999; the weight of the evidence is 
against the claim and the appeal is denied.  


ORDER

The overpayment of compensation benefits due to a change in 
dependency status was properly created.  



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


